Holmes, J.
The provision that the full amount received by the plaintiff up to the time of the gross payment promised by the defendant should be deducted from the gross sum promised applies to money received from Charles R. Thorne, as well as to money received from the defendant. Furthermore, the provision *38is to be taken literally, and applies to the full amount so received up to the time óf actual gross payment, although that time should be postponed beyond the date fixed for it. The defendant’s promise that the plaintiff should receive fifty dollars a month from Charles R. Thorne or herself ran until the actual gross payment was made, or, by construction, until the sum promised in gross had been exhausted by the monthly payments, and it would be absurd to say that she was not to have the benefit of all such payments on' a final accounting. We think, too, that Charles R. Thorne is dealt with as so far identified with the defendant that, so long as the plaintiff was content to receive monthly payments from him, and the defendant did not object, not only did those payments go in reduction of the gross sum, but operated to postpone the day for paying the gross sum, and prevented a breach of the contract. Hence no interest can have begun to run, at the earliest, until 1880, when the plaintiff had received over $4000. Since then she has received more than the residue of the $5000 and interest. It is unnecessary, therefore, to consider the other objections that might be urged to the plaintiff’s recovery. Judgment for the defendant.